            Case 3:19-cr-00566-FAB Document 60 Filed 06/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,
  Plaintiff,
                                                 CRIMINAL NO. 19-566 (FAB)
                       v.


  BRYANT GILBERT DIAZ-DE JESUS,
  Defendant.



                    MOTION TO RESTRICT DOCUMENT ACCESS

TO THE HONORABLE COURT:

      COMES NOW the United States of America, by and through the undersigned

attorneys, and very respectfully states and prays:

      The motion filed by the United States on today’s date contains pleadings that are self-

explanatory, related to the above captioned case.

      WHEREFORE, the United States respectfully prays the Court to accept the instant

motion in order to justify the restricted access of the motion filed.

      RESPECTFULLY SUBMITTED,

      In San Juan, Puerto Rico, this 21st day of June 2021.

                                                W. STEPHEN MULDROW
                                                United States Attorney


                                                s/María L. Montañez-Concepción
                                                María L. Montañez-Concepción
                                                Assistant United States Attorney
                                                U.S.D.C. No. 228301
                                                 350 Chardon Avenue
            Case 3:19-cr-00566-FAB Document 60 Filed 06/23/21 Page 2 of 2




                                                    Torre Chardon, Suite 1201
                                                    Hato Rey, Puerto Rico, 00918
                                                    Tel: 787-766-5656
                                                     Fax: 787-771-4050
                                                     Email: Maria.L.Montanez@usdoj.gov
                                                     Hato Rey, Puerto Rico, 00918
                                                     Tel: 787-766-5656
                                                     Fax: 787-771-4050
                                                     Email: Maria.L.Montanez@usdoj.gov


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to all attorneys of
record.
                                         s/ María L. Montañez-Concepción
                                         María L. Montañez-Concepción
                                         Assistant United States Attorney




                                                2
